

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), dated as of July 23,
2013, between PVH B.V., a private limited liability company organized under the
laws of the Netherlands (“PVH Europe” and, together with its affiliates,
including, without limitation, its indirect parent corporation, PVH Corp. (the
“Company”; the Company shall refer to PVH Europe or PVH Corp. (“PVH”) or PVH and
its affiliates and subsidiaries, including PVH Europe, collectively, as the
context may require), and FRED GEHRING (the “Executive”).
WITNESSETH:
WHEREAS, the Executive currently serves as Chief Executive Officer of Tommy
Hilfiger and PVH International Operations, pursuant to an Employment Agreement
between the Executive and PVH Europe (formerly known as Tommy Hilfiger B.V.),
dated as of May 6, 2010, as amended (the “Existing Agreement”);
WHEREAS, the Executive has been employed with PVH Europe or one of its
affiliates continuously since June 1, 1997, which date, for purposes of
calculating the Executive’s seniority, shall be deemed as the date of
commencement of his employment with PVH Europe;
WHEREAS, the Executive desires to continue to be employed by PVH Europe on the
terms and conditions set forth herein, and agrees that this Agreement shall
amend and supersede the terms and conditions of the Existing Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto hereby agree as follows:
1.Employment.
(a)    Effective Date. This Agreement shall be effective as of July 1, 2013 (the
“Effective Date”).
(b)    Employment Period. PVH Europe agrees to continue to employ the Executive,
and the Executive agrees to continue to be employed by PVH Europe, in accordance
with the terms and conditions hereof. The Executive shall be an employee at will
and this Agreement shall not constitute a guarantee of employment. Each of the
parties acknowledges and agrees that either party may terminate the Executive’s
employment at any time, for any reason, with or without Cause (as defined in
Section 3(a)), subject to the applicable notice periods. Each party hereto may
terminate this Agreement by giving written notice before the end of a calendar
month, subject to a notice period of 90 days for the Executive and 180 days for
PVH Europe, if applicable. This Agreement will automatically terminate upon the
end of the month during which the Executive reaches the State pension age
(AOW-gerechtigde leeftijd). The period commencing on the Effective Date and
ending on the last day of the applicable notice period is hereinafter referred
to as the “Employment Period.”

 



--------------------------------------------------------------------------------



(c)    Position and Duties.
(i)    During the Employment Period and subject to Section 1(c)(iii), the
Executive shall serve as Chief Executive Officer of PVH Europe and hold the
title “Chief Executive Officer of Tommy Hilfiger and PVH International
Operations.”
(A)    As Chief Executive Officer of Tommy Hilfiger, the Executive shall have
such duties and responsibilities as shall from time to time be assigned to him
and as are consistent and commensurate with his title and position. Without
limiting the generality of the foregoing, the managers of the European and Asian
businesses operated by PVH Europe under the Tommy Hilfiger brands will report to
the Executive or to persons reporting to the Executive; provided, however, that,
it is understood and agreed that (x) the Chief Financial Officer of PVH Europe
will report to both the chief operating officer of PVH Europe and the principal
financial officer of PVH and (y) the international managers for PVH Europe’s
legal, risk, audit, governance and compliance, treasury and other integral
corporate functions (not including human resources) may also be required to
report with respect to certain matters to PVH’s head of their respective
function (or such PVH’s head’s direct reports).
(B)    As Chief Executive Officer of PVH International Operations, the Executive
shall oversee (x) the European operations of PVH’s Calvin Klein business
(excluding those Calvin Klein business activities directly overseen by PVH’s
Calvin Klein, Inc. subsidiary) and (x) PVH’s other direct operations in Europe
(excluding business activities directly overseen by PVH).
(C)    In addition to the Executive’s duties and responsibilities described in
Sections 1(c)(i)(A), 1(c)(i)(B), and 1(c)(iii), the Executive shall perform an
advisory role on the future plans to gradually integrate PVH’s Tommy Hilfiger
and Calvin Klein business operations in Asia and South America.
(D)    The Executive’s services shall be performed at PVH Europe’s headquarters
in Amsterdam, The Netherlands (or such other location as may be mutually agreed
between the Company and the Executive), except for travel and visits to Company
offices and facilities worldwide, reasonably required to attend to the Company’s
business.
(ii)        During the Employment Period and subject to Section 1(c)(iii), and
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote substantially all of his business
attention and time (with business time determined in accordance with the
Company’s usual and customary standards for its senior executives) to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and conscientiously such
responsibilities. During the Employment Period, the Executive shall be entitled
to serve as a member of the board of directors of a reasonable number of other
companies, to serve on civic and charitable boards and to manage his personal
and family investments, in each case, to the extent such activities do not
materially interfere, in the reasonable judgment of PVH’s Board of Directors
(which, for purposes of this Agreement, includes any committee thereof, unless
the context requires otherwise (the “Board”)), with the performance of his
duties for the Company and are otherwise consistent with the Company’s
governance policies. Notwithstanding



2

--------------------------------------------------------------------------------



the foregoing, (A) the Executive may continue to maintain a direct or indirect
ownership interest in each of Pepe Holdings Ltd., TH Asia Limited, and Karl
Lagerfeld B.V. (formerly known as Asian and Western Classics B.V.), including
the right to increase his ownership interest in each such entity; and (B) the
Executive may purchase and maintain a direct or indirect ownership interest in
Denham the Jeanmaker B.V. and may increase his ownership in such entity.
Furthermore, the Executive may continue his directorship in TH Asia Limited and
Karl Lagerfeld B.V. and support Apax Partners L.P. and/or any of its affiliates
in defining a new business strategy for Karl Lagerfeld B.V.; provided, however,
that in all such cases, such directorship and support shall not interfere with
the Executive’s performance of his duties hereunder in any significant manner
and any services provided to any such entity shall not directly conflict with,
or bring such entity into direct competition with, any of the Company’s
businesses. For the avoidance of doubt, the Executive is not allowed to perform
services for Pepe Holdings Ltd.
(iii)    In addition to the duties and responsibilities outlined in paragraphs
(A), (B), (C) and (D) of Section 1(c)(i), it is acknowledged and agreed that
during the term of this Agreement, the Executive is expected to train a
successor chief executive officer of PVH Europe and transitioning his
responsibilities to such person no later than the third anniversary of the
Effective Date. The Executive shall report regularly to the principal executive
officer of PVH (“PVH’s CEO”) on the progress of the development of the
Executive’s successor, provide for appropriate interactions between the
successor and PVH’s CEO, and make a recommendation to PVH’s CEO as to when the
Executive believes that his successor is ready to succeed him; provided,
however, that in no event shall a transition take place prior to the first
anniversary of the Effective Date. Upon the confirmation by PVH’s CEO that the
successor is ready to assume the Executive’s duties, the Executive shall
transition to the role of “Executive Chairman of PVH Europe” and shall no longer
hold the title of “Chief Executive Officer of Tommy Hilfiger” or “Chief
Executive Officer of PVH International Operations” as of a date established by
PVH’s CEO (the “Transition Date”). The parties acknowledge and agree that
whether or not the Executive resigns as managing director of PVH Europe in
connection with the transition, this Employment Agreement will continue
following the Transition Date and will not automatically terminate as a result
of the Executive no longer being a managing director of PVH Europe following the
Transition Date, unless they agree otherwise at that time. As Executive Chairman
of PVH Europe, the Executive shall be involved in establishing the overall
strategy of PVH Europe but shall no longer be responsible for day-to-day
operations of PVH Europe. The Executive shall also serve as an advisor to his
successor as chief executive officer of PVH Europe and to PVH’s CEO on matters
related to PVH. Following the Transition Date, the Executive’s working hours
shall be reduced to 50% of his working hours prior to the Effective Date
(although the Executive’s responsibilities may from time to time require that
the Executive’s working hours be adjusted by plus or minus 10%) or approximately
two to three days per business week. Following the Transition Date, the
Executive may regulate his working hours and work location as he reasonably
determines, so long as he continues to satisfy his responsibilities pursuant to
this Agreement.
(iv)    During the Employment Period, the Executive shall report only to PVH’s
CEO.
2.    Compensation.
(a)    Base Salary. During the Employment Period and prior to the Transition
Date, PVH Europe shall pay the Executive a salary at the annual rate of 950,000
Euros (“Base Salary”), which amount includes holiday pay, payable in accordance
with the normal payroll



3

--------------------------------------------------------------------------------



procedures of PVH Europe in effect from time to time. The Executive’s Base
Salary shall be reviewed for increase at least annually by the Board in
connection with its normal performance review policies for senior executives.
Except as otherwise provided in the following sentence, Base Salary shall not be
reduced after any increase. From and after the Transition Date, the Base Salary
shall be reduced by 50%. Following the Transition Date, the Base Salary, as
reduced pursuant to the foregoing sentence, shall be reviewed for increase
annually by the Board pursuant to its normal performance review policies for
senior executives. The term Base Salary as utilized in this Agreement shall
refer to the Executive’s annual base salary as then in effect.
(b)    Incentive and Bonus Compensation. The Executive shall be eligible to
participate in the Company’s existing and future bonus and stock plans and other
incentive compensation programs for similarly situated executives (collectively,
“Plans”), to the extent that the Executive is qualified to participate in any
such Plan under the generally applicable provisions thereof in effect from time
to time; provided, however, that it is acknowledged, understood and agreed that
the Executive has received an equity award in PVH’s 2013 fiscal year (the “2013
Award”) and no further equity awards will be made to him in PVH’s 2013, 2014, or
2015 fiscal years. For the avoidance of doubt, the parties acknowledge and agree
that the Executive’s transition to the role of Executive Chairman of PVH Europe,
as contemplated in Section 1(c)(iii), shall not affect his rights with respect
to the 2013 Award. The Executive acknowledges and agrees that eligibility to
participate in a Plan is not a guarantee of participation in or of the receipt
of any award, payment or other compensation under any Plan.
(i)    Notwithstanding anything herein to the contrary, the Executive
acknowledges and agrees that following the Transition Date, the Executive’s
bonus opportunity under any such Plan shall be reduced by 50%; provided,
however, that the Executive shall be eligible to receive with respect to the
year in which the Transition Date occurs any bonus earned multiplied by a
fraction, the numerator of which is equal to the sum of (A) the number of days
during the year prior to the Transition Date plus (B) the product of (x) the
number of days during such year from and after the Transition Date multiplied by
(y) 0.5 and the denominator of which is 365.
(ii)    To the extent the Executive does participate in a Plan and the Plan does
not expressly provide otherwise, PVH’s CEO and/or the Board, as appropriate, may
determine all terms of participation (including, without limitation, the type
and size of any award, payment or other compensation and the timing and
conditions of receipt thereof by the Executive) in the sole and absolute
discretion of PVH’s CEO or the Board. Nothing herein shall be deemed to prohibit
the Company or the Board from amending or terminating any and all Plans in its
sole and absolute discretion. Except as otherwise provided herein, the terms of
each Plan shall govern the Executive’s rights and obligations thereunder during
the Executive’s employment and upon the termination thereof. Without limiting
the generality of the foregoing, the definition of “Cause” hereunder shall not
supersede the definition of “cause” in any Plan (unless the Plan expressly
defers to the definition of “cause” under an executive’s employment agreement)
and any rights of the Executive hereunder upon and subsequent to the termination
of the Executive’s employment shall be in addition to, and not in lieu of, any
right of the Executive under any Plan then in effect upon or subsequent to a
termination of employment.





4

--------------------------------------------------------------------------------



(c)    Benefits.
(i)    The Executive shall be eligible to participate in all employee benefit
and insurance plans sponsored or maintained by the Company for similarly
situated executives (including any savings, retirement, life, health and
disability plans), to the extent that the Executive is qualified to participate
in any such plan under the generally applicable provisions thereof in effect
from time to time and subject to applicable law, it being acknowledged that by
virtue of the Executive’s residence and principal workplace being in Amsterdam,
the Netherlands, as well as the continuation of the Executive’s participation in
certain plans that were in effect for him and/or the employees of PVH Europe
prior to the Effective Date, that there may be differences in the employee
benefit and insurance plans provided to him and PVH’s executives in the United
States. Nothing herein shall be deemed to prohibit the Company or the Board from
amending or terminating any such plan in its sole and absolute discretion.
Except as otherwise provided herein, the terms of each such plan shall govern
the Executive’s rights and obligations thereunder during the Executive’s
employment and upon the termination thereof.
(ii)    In furtherance of the foregoing, the parties acknowledge and agree as
follows:
(A)    The Executive shall continue to participate in the collective pension
scheme of PVH Europe. The Executive’s pensionable basis (pensioengevend salaris)
was equal to [672,525] Euros as of the Effective Date. The Executive’s
pensionable basis will be increased annually by the same percentage, if any, as
the percentage increase of the Base Salary during any fiscal year of PVH during
the Employment Period that commences after the Effective Date.
(B)    The Company shall continue to procure at its cost accident insurance
covering the Executive for business-related accidents and for accidents of
everyday life with coverage of 2,500,000 Euros in case of death and 200,000
Euros in case of disability caused by illness or an accident, in favor of the
Executive and his heirs, as the case may be.
(C)    The Company shall continue to procure at its cost Directors’ and
Officer’s Liability Insurance covering the Executive providing customary and
adequate insurance coverage for him consistent with the policy or policies in
effect immediately prior to the Effective Date, including, without limitation,
with respect to deductibles and coverage amounts.
(D)    The Company shall continue to procure at its cost disability insurance
for the benefit of the Executive providing for a maximum of 200,000 Euros of
annual income in case the Executive becomes fully disabled through illness or an
accident.
(d)    Vacation. The Executive shall be entitled to paid vacation totaling (i)
25 working days (excluding Saturdays) each calendar year during the Employment
Period prior to the Transition Date, and (ii) 10 working days (excluding
Saturdays) each calendar year during the Employment Period from and after the
Transition Date. Vacation days shall be taken at the reasonable discretion of
the Executive in accordance with the Company’s interests and after consultation
with PVH’s CEO and the Chief Financial Officer and Chief Operating Officer of
PVH Europe. The Executive shall ensure that he can be reached at all times
during his vacation on reasonable notice.



5

--------------------------------------------------------------------------------



(e)    Expenses. The Company shall pay or reimburse the Executive for reasonable
expenses incurred or paid by the Executive in the performance of the Executive’s
duties hereunder in accordance with the generally applicable policies and
procedures of the Company, as in effect from time to time and subject to the
terms and conditions thereof. Such procedures include the reimbursement of
approved expenses within 30 days after approval.
3.    Termination of Employment.
(a)    Termination for Cause by PVH Europe. If PVH Europe terminates this
Agreement for Cause, PVH Europe shall have no further obligation to the
Executive hereunder except for the payment or provision, as applicable, of (i)
the portion of the Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any), (ii) all unreimbursed expenses (if
any), subject to Section 2(e), and (iii) other payments, entitlements or
benefits, if any, in accordance with terms of the applicable plans, programs,
arrangements or other agreements of PVH Europe or any affiliate thereof (other
than any severance plan or policy) as to which the Executive held rights to such
payments, entitlements or benefits, whether as a participant, beneficiary or
otherwise on the date of termination (“Other Benefits”). For the avoidance of
doubt, the Executive shall have no right to receive any amounts under the
Company’s severance policy upon his termination for Cause.
(i)    For purposes of this Agreement, “Cause” shall be defined as: (1) gross
negligence or willful misconduct, as the case may be, in the performance of the
material responsibilities of the Executive’s office or position, which results
in material economic harm to the Company or its affiliates or in material
reputational harm causing demonstrable injury to the Company or its affiliates;
(2) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or any affiliate (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
Board or the Company that specifically identifies the manner in which the Board
or the Company believes that the Executive has not substantially performed the
Executive’s duties, and the Executive has not cured such failure to the
reasonable satisfaction of the Board or the Company within 20 days following the
Executive’s receipt of such written demand; (3) the Executive is convicted of,
or pleads guilty or nolo contendere to, a felony within the meaning of U.S.
Federal, state or local law or the equivalent of a felony under applicable
foreign law (other than a traffic violation); (4) the Executive having willfully
divulged, furnished or made accessible to anyone other than the Company, its
directors, officers, employees, auditors and legal advisors, otherwise than in
the ordinary course of business, any Confidential Information (as hereinafter
defined); or (5) any act or failure to act by the Executive, which, under the
provisions of applicable law, disqualifies the Executive from acting in any or
all capacities in which he is then acting for the Company.
(ii)    For purposes of this provision, no act or failure to act, on the part of
the Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon an obligation under law or upon authority
given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Board or PVH’s CEO or based upon the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company.



6

--------------------------------------------------------------------------------



(b)    Termination without Cause by PVH Europe or for Good Reason by the
Executive.
(i)    If PVH Europe terminates the Executive’s services without Cause or the
Executive terminates his employment with PVH Europe for Good Reason, the
Executive shall be entitled to receive from the Company (W) the portion of the
Base Salary for periods prior to the effective date of termination accrued but
unpaid (if any); (X) all unreimbursed expenses (if any), subject to Section
2(e); (Y) an aggregate amount (the “Severance Amount”) equal to one and one half
times the sum of (1) the Base Salary plus (2) an amount equal to the bonus that
would be payable if “target” level performance were achieved under the Company’s
annual bonus plan (if any) in respect of the fiscal year during which the
termination occurs (or the prior fiscal year if bonus levels have not yet been
established for the year of termination); and (Z) the payment or provision of
any Other Benefits. The Severance Amount shall be paid in a lump sum. The lump
sum amount shall be paid on the first scheduled payroll date (in accordance with
the Company’s payroll schedule in effect for the Executive immediately prior to
such termination) that occurs on or following the date that is 30 days after the
Executive’s termination of employment in such way as indicated by the Executive
provided such payment will not cause additional expenses to the Company.
(A)    “Good Reason” shall mean the occurrence of any of the following events or
circumstances without the Executive’s prior written consent:
(1)    the assignment to the Executive of any duties inconsistent in any
material respect with the Executive’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities as
contemplated by Section 1(c), or any other action by the Company that results in
a material diminution in such position, authority, duties or responsibilities,
including but not limited to substantial interference and/or amendment of the
reporting lines provided for herein and the assignment of additional or
alternate duties or responsibilities to the Executive in connection with his
professional development or the reallocation of some of the Executive’s duties
or responsibilities to other executives of the Company in connection with the
evolution of the Executive’s position and expressly excluding any isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Company promptly after receipt of notice thereof given by the Executive;
(2)    a reduction of the Executive’s Base Salary;
(3)    the taking of any action by the Company that substantially diminishes (A)
the aggregate value of the Executive’s total compensation opportunity, and/or
(B) the aggregate value of the employee benefits provided to the Executive
pursuant to the Company’s employee benefit and insurance plans as in effect on
the Effective Date;
(4)    the Company requiring that the Executive’s services be rendered primarily
at a location or locations more than 35 miles from the location set forth in
Section 1(c); or



7

--------------------------------------------------------------------------------



(5)    the failure of the Company to require any successor to the Company
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.
(ii)    In addition, if PVH Europe terminates the Executive’s employment with
PVH Europe without Cause or the Executive terminates his employment with PVH
Europe for Good Reason, then the Company shall also provide to the Executive,
during the 18–month period following the Executive’s date of termination,
medical, dental, life and disability insurance coverage for the Executive and
the members of his family which is not less favorable to the Executive than the
group medical, dental, life and disability insurance coverage carried by the
Company for the Executive and the members of his family immediately prior to
such termination of employment; provided, however, that the obligations set
forth in this sentence shall terminate to the extent the Executive obtains
comparable medical, dental, life or disability insurance coverage from any other
employer during such period, but the Executive shall not have any obligation to
seek or accept employment during such period, whether or not any such employment
would provide comparable medical and dental insurance coverage, and provided
further, however, that the Executive shall be obligated to pay an amount equal
to the active employee contribution, if any, for each such coverage.
(iii)    For the avoidance of doubt, the payment of the Severance Amount shall
be in lieu of any amounts payable under the Company’s severance policy (as then
in effect) and the Executive hereby waives any and all rights thereunder.
(iv)    For the avoidance of doubt, the automatic termination of this Agreement
upon the end of the month during which the Executive reaches the State pension
age (AOW-gerechtigde leeftijd) as referred to in Section 1(b) will not be
regarded as termination without Cause by the Company or for Good Reason by the
Executive.
(v)    For the avoidance of doubt, the Executive’s transition to the role of
Executive Chairman of PVH Europe pursuant to Section 1(c)(iii) will not be
regarded as constituting Good Reason and, from and after the Transition Date,
the determination of whether “Good Reason” exists shall be determined by
reference to the Executive’s new and adjusted position, authority, duties,
responsibilities, compensation and other terms and conditions of employment, as
provided in Sections 1(c)(iii), 2(a), 2(b), 2(c) and 2(d), as applicable.
(vi)    For the avoidance of doubt, the failure of the Company to pay the
Executive a bonus during the 104-week period referred to in Section 3(d) shall
not constitute Good Reason within the meaning of clause (3) of Section
3(b)(i)(A).
(c)    Termination by Voluntary Resignation (without Good Reason) by the
Executive. The Executive may terminate his employment with PVH Europe without
Good Reason at any time by voluntary resignation. Upon such termination, the
Company shall have no further obligation to the Executive hereunder except for
the payment of (i) the portion of the Base Salary for periods prior to the
effective date of termination accrued but unpaid (if any), (ii) all unreimbursed
expenses (if any), subject to Section 2(e), and (iii) the payment or provision
of any Other Benefits.



8

--------------------------------------------------------------------------------



(d)    Disability. The Executive’s employment shall be terminable by PVH Europe,
subject to applicable law and the Company’s short-term and long-term disability
policies then in effect, if the Executive becomes physically or mentally
disabled, whether totally or partially, such that he is prevented from
performing his usual duties and services hereunder during the 104-week period
referred to in section 7:629 subsection 1 of the Dutch Civil Code
(“Disability”).
(i)    In the case of Disability, PVH Europe shall continue to pay the Executive
70% of his Base Salary during such 104-week period.
(ii)    The Executive must strictly comply with the rules and guidelines which
have been communicated to him by or on behalf of the Company.
(iii)    If the Executive’s employment is terminated by PVH Europe due to his
Disability if and when permitted by applicable law, PVH Europe shall have no
further obligation to the Executive hereunder, except for the payment to the
Executive or his legal guardian or representative, as appropriate, of (i) the
portion of the Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any), (ii) all unreimbursed expenses (if
any), subject to Section 2(e), and (iii) the payment or provision of any Other
Benefits.
(e)    Death. If the Executive shall die during the Employment Period, this
Agreement shall terminate on the date of the Executive’s death and the Company
shall have no further obligation to the Executive hereunder except for the
payment to the Executive’s estate of (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any),
(ii) an amount equal to three months’ Base Salary, (iii) all unreimbursed
expenses (if any), subject to Section 2(e) and (iii) the payment or provision of
any Other Benefits.
(f)    Notice of Termination. Any termination by PVH Europe or by the Executive,
other than a termination by reason of the Executive’s death, shall be
communicated by a Notice of Termination to the other party hereto given in
accordance with Section 7(c). “Notice of Termination” means a written notice
that (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the date of
termination is other than the date of receipt of such notice, specifies the date
of termination.
(g)    Date of Termination. For purposes of this Agreement the Executive’s date
of termination of employment shall be (i) if the Executive’s employment is
terminated by PVH Europe with or without Cause, by the Executive for or other
than for Good Reason, or due to the Executive’s Disability, the date of
termination shall be the last day of the applicable notice period (if any),
which begins to run on the date on which the other party receives the Notice of
Termination, unless a later date is set forth in the Notice of Termination, and
(ii) if the Executive’s employment is terminated by reason of death, the date of
termination shall be the date of death.
(h)    Resignation. Upon termination of the Executive’s employment for any
reason, the Executive agrees to resign, effective as of the date of termination,
from any positions that the Executive holds with PVH Europe and its affiliates,
the Board (and any committees thereof),



9

--------------------------------------------------------------------------------



unless the Board requests otherwise and the Executive agrees, and the board of
directors (and any committees thereof) of any of the Company’s subsidiaries and
affiliates.
4.    Effect of Termination.
(a)    Full Settlement. In the event of termination without a Cause or
termination with Good Reason, the amounts paid to the Executive pursuant to
Section 3(b) shall be in full and complete satisfaction of the Executive’s
rights under this Agreement and any other claims he may have with respect to his
employment by the Company and the termination thereof, other than as expressly
provided in (i) Section 2(b) or in other existing agreements and arrangements
related to stock and stock-options, (ii) Section 7(h) or (iii) Section 7(i).
Without limiting the foregoing, any severance required by a court of law to be
paid to the Executive shall be subtracted from the amounts paid to the Executive
pursuant to Section 3(b). Such amounts shall constitute liquidated damages with
respect to any and all such rights and claims.
(b)    No Duplication; No Mitigation; Limited Offset. In no event shall the
Executive be entitled to duplicate payments or benefits under different
provisions of this Agreement or pursuant to the terms of any other plan, program
or arrangement of the Company or its affiliates. In the event of any termination
of the Executive’s employment, the Executive shall be under no obligation to
seek other employment, and, there shall be no offset against amounts due the
Executive under this Agreement or pursuant to any plan of the Company or any of
its affiliates on account of any remuneration attributable to any subsequent
employment or any claim asserted by the Company or any of its affiliates, except
with respect to the continuation of benefits under Section 3(b), which shall
terminate immediately upon obtaining comparable coverage from another employer.



10

--------------------------------------------------------------------------------



5.    Restrictive Covenants.
(a)    Confidentiality. The Executive recognizes that any knowledge and
information of any type whatsoever of a confidential nature relating to the
business of the Company, including, without limitation, all types of trade
secrets, vendor and customer lists and information, employee lists and
information, information regarding product development, marketing plans,
management organization information, operating policies and manuals, sourcing
data, performance results, business plans, financial records, and other
financial, commercial, business and technical information (collectively,
“Confidential Information”), must be protected as confidential, not copied,
disclosed or used, other than for the benefit of the Company, at any time. The
Executive further agrees that at any time during the Employment Period or
thereafter he will not divulge to anyone (other than the Company or any person
employed or designated by the Company), publish or make use of any Confidential
Information without the prior written consent of the Company, except as (and
only to the extent) (i) required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency and then
only after providing the Company with the reasonable opportunity to prevent such
disclosure or to receive confidential treatment for the Confidential Information
required to be disclosed, (ii) with respect to any other litigation, arbitration
or mediation involving this Agreement, including, but not limited to the
enforcement of this Agreement or (iii) as to Confidential Information that
becomes generally known to the public or within the relevant trade or industry
other than due to the Executive’s violation of this Section 5(a). The Executive
further agrees that following the termination of the Employment Period for
whatever reason, (A) the Company shall keep all tangible property assigned to
the Executive or prepared by the Executive and (B) the Executive shall not
misappropriate or infringe upon the Confidential Information of the Company
(including the recreation or reconstruction of Confidential Information from
memory).
(b)    Non-Competition. The Executive acknowledges and recognizes the highly
competitive nature of the businesses of the Company, and, accordingly, agrees
that during the Restricted Period, the Executive will not, without the prior
written consent of the Company, directly or indirectly, on the Executive's
behalf or on behalf of any other person, firm, corporation, association or other
entity (each, a “Person”), as an employee, director, advisor, partner,
consultant or otherwise, engage in any business of, provide services to, enter
the employ of, or have any interest in any Competitive Business Entity.
“Competitive Business Entity” shall mean any of the companies listed on Exhibit
A and any of their respective controlled affiliates. Nothing herein shall
restrict the Executive from owning, for personal investment purposes only, less
than 2% of the voting stock or other securities of any publicly held Person or
5% of the ownership interest in any non-publicly held Person, if the Executive
has no other connection or relationship with the issuer of such securities. The
“Restricted Period” for purposes of this Agreement shall mean the period
commencing on May 6, 2010 and ending on the first anniversary of the Executive’s
termination of employment with the Company; provided, however, that if the
Executive's employment with the Company is terminated by the Company without
Cause or the Executive resigns with Good Reason, the Restricted Period shall end
on the date Executive ceases to be an employee of the Company.
(c)    Non-Solicitation. The Executive agrees that during the term of the
Executive’s employment with the Company and for a period ending on the date that
is 18 months



11

--------------------------------------------------------------------------------



following the termination of the Executive's employment with the Company for any
reason, the Executive will not (i) hire or solicit to hire, whether on the
Executive's own behalf or on behalf of any other Person (other than the
Company), any employee of the Company or any individual who had left the employ
of the Company within 12 months of the termination of Executive's employment
with the Company, or (ii) directly or indirectly, encourage or induce any
employee of the Company to leave the Company's employ, except in the ordinary
course of the Company's business.
(d)    Public Comment. The Executive, during the Employment Period and at all
times thereafter, shall not make any derogatory comment concerning the Company
or any of its current or former directors, officers, stockholders or employees.
Similarly, the then current (i) members of the Board and (ii) members of the
Company’s senior management shall not make any derogatory comment concerning the
Executive, and the Company shall use reasonable efforts to ensure that the
former (A) members of the Board and (B) members of the Company’s senior
management do not make any derogatory comment concerning the Executive.
(e)    Blue Penciling. It is expressly understood and agreed that although the
Executive and the Company consider the restrictions to be reasonable, if a final
judicial determination is made by a court of competent jurisdiction that the
time or any other restriction contained in this Agreement is an unenforceable
restriction against the Executive, the provisions of this Agreement shall not be
rendered void but shall be deemed amended to apply as to such maximum time and
to such maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
(f)    Injunctive Relief. The Executive acknowledges and agrees that the
covenants and obligations of the Executive set forth in this Section 5 relate to
special, unique and extraordinary services rendered by the Executive to the
Company and that a violation of any of the terms of such covenants and
obligations will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, the Executive agrees that the
Company shall be entitled to seek an injunction, restraining order or other
temporary or permanent equitable relief (without the requirement to post bond)
restraining the Executive from committing any violation of the covenants and
obligations contained herein. These injunctive remedies are cumulative and are
in addition to any other rights and remedies the Company may have at law or in
equity.
(g)    Penalty. If the Executive is in breach of any of the covenants and
obligations contained in this Section 5, the Executive shall owe to the Company
without any demand or other prior notice a non-recurrent penalty of 10,000
Euros, to be increased by a penalty of 1,000 Euros for each day, including a
portion of a day, that the breach continues. The Company shall be entitled to
the penalty without prejudice to any claim for performance of the covenants and
obligations set out in this Section 5. The Company shall have the right to claim
damages in addition to the aforementioned penalty.
6.    Work for Hire. The Executive agrees that all marketing, operating and
training ideas, sourcing data, processes and materials, including all
inventions, discoveries, improvements, enhancements, written materials and
development related to the business of the Company (“Proprietary Materials”) to
which the



12

--------------------------------------------------------------------------------



Executive may have access or that the Executive may develop or conceive while
employed by the Company shall be considered works made for hire for the Company
and prepared within the scope of employment and shall belong exclusively to the
Company. Any Proprietary Materials developed by the Executive that, under
applicable law, may not be considered works made for hire, are hereby assigned
to the Company without the need for any further consideration, and the Executive
agrees to take such further action, including executing such instruments and
documents as the Company may reasonably request, to evidence such assignment.
7.    Miscellaneous.
(a)    Assignment and Successors. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, legatees,
executors, administrators, legal representatives, successors and assigns.
Notwithstanding anything in the foregoing to the contrary, the Executive may not
assign any of his rights or obligations under this Agreement without first
obtaining the written consent of the Company. The Company may assign this
Agreement in connection with a sale of all or substantially all of its business
and/or assets (whether direct or indirect, by purchase, merger, consolidation or
otherwise) and will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. “Company” means
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.
(b)    Survival. The provisions of Sections 3, 4, 5, 6 and 7 shall survive the
termination of this Agreement pursuant to Section 3.
(c)    Notices. Any notices to be given hereunder shall be in writing and
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid as follows:
If to the Executive, addressed to the Executive at the address then shown in the
Executive’s employment records.



13

--------------------------------------------------------------------------------



If to the Company at:


PVH Corp.
200 Madison Avenue
New York, New York 10016
Attention: Chairman
 
With a copy to:
 
PVH Corp.
200 Madison Avenue
New York, New York 10016
Attention: Senior Vice President, General Counsel



Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner provided above
for giving notice.
(d)    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of The Netherlands, without regard to the
principles thereof relating to the conflict of laws.
(e)    Consent to Jurisdiction. Any judicial proceeding brought against the
Executive with respect to this Agreement may be brought in any court of
competent jurisdiction in Amsterdam, The Netherlands and, by execution and
delivery of this Agreement, the Executive: (i) accepts, generally and
unconditionally, the nonexclusive jurisdiction of such courts and any related
appellate courts, and irrevocably agrees to be bound by any final judgment
(after exhausting all appeals therefrom or after all time periods for such
appeals have expired) rendered thereby in connection with this Agreement, and
(ii) irrevocably waives any objection the Executive may now or hereafter have as
to the venue of any such suit, action or proceeding brought in such a court or
that such court is an inconvenient forum.
(f)    Severability. The invalidity of any one or more provisions of this
Agreement or any part thereof shall not affect the validity of any other
provision of this Agreement or part thereof; and in the event that one or more
provisions contained herein shall be held to be invalid, the Agreement shall be
reformed to make such provisions enforceable.
(g)    Waiver. The Company, in its sole discretion, may waive any of the
requirements imposed on the Executive by this Agreement. The Company, however,
reserves the right to deny any similar waiver in the future. Each such waiver
must be express and in writing and there will be no waiver by conduct. Pursuit
by the Company of any available remedy, either in law or equity, or any action
of any kind, does not constitute waiver of any other remedy or action. Such
remedies and actions are cumulative and not exclusive. The Executive’s or the
Company’s failure to insist upon strict compliance with any provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason or the Company’s right to terminate the



14

--------------------------------------------------------------------------------



Executive’s employment for Cause, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
(h)    Indemnification. The Executive shall be entitled to indemnification (and
the advancement of expenses) in connection with a litigation or proceeding
arising out of the Executive’s acting as chief executive officer of PVH Europe,
Chief Executive Officer of Tommy Hilfiger, Chief Executive Officer of PVH
International Operations, or Executive Chairman of PVH Europe or an employee,
officer or director of the Company (or, to the extent such service is requested
by the Company, any of its affiliates), to the maximum extent permitted by
applicable law; provided, however, that in the event that it is finally
determined that the Executive is not entitled to indemnification, the Executive
shall promptly return any advanced amounts to the Company. In addition, the
Executive shall be entitled to liability insurance coverage pursuant to a
Company-purchased directors’ and officers’ liability insurance policy on the
same basis as other directors and officers of the Company.
(i)    Legal Fees. The Company agrees to reimburse the Executive (within 10 days
following the Company’s receipt of an invoice from the Executive), at any time
from the Effective Date of this Agreement through the Executive’s remaining
lifetime (or, if longer, through the 20th anniversary of the Effective Date) to
the fullest extent permitted by law, for all legal fees and expenses that the
Executive may reasonably incur as a result of any contest by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), provided, that the Executive prevails with
respect to at least one substantive issue in dispute.
(j)    Section Headings. The section headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
(k)    Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable Federal, State or local employment or income tax laws or similar
statutes or other provisions of law then in effect.
(l)    Section 409A of the Code. The following provisions of this Section 7(l)
shall be applicable only if the Executive is a taxpayer who is covered by
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
any related regulations or other effective guidance promulgated thereunder
(collectively, “Section 409A”). To the extent applicable, the provisions of this
Agreement and any payments made herein are intended to comply with, and should
be interpreted consistent with, the requirements of Section 409A. The time or
schedule of a payment to which the Executive is entitled under this Agreement
may be accelerated at any time that this Agreement fails to meet the
requirements of Section 409A and any such payment will be limited to the amount
required to be included in the Executive’s income as a result of the failure to
comply with Section 409A. If an amendment of the Agreement is necessary in order
for it to comply with Section 409A, the parties hereto will negotiate in good
faith to amend the Agreement in a manner that preserves the original intent of
the parties to the extent reasonably possible. Notwithstanding any provision in
this Agreement to the contrary, if the Executive is a “specified employee” (as



15

--------------------------------------------------------------------------------



determined under the Company’s policy for identifying specified employees) on
the date of his “separation from service” (within the meaning of Section 409A),
then with regard to any payment or benefit that is considered “deferred
compensation” under Section 409A payable on account of a “separation from
service” that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code (after taking into account any applicable exceptions to such requirement),
such payment or benefit shall not be paid or commence to be paid on any date
prior to the first business day after the date that is six months following the
Executive’s separation from service. The first payment that can be made shall
include the cumulative amount of any amounts that could not be paid during such
six-month period. In addition, interest will accrue at the 10-year T-bill rate
(as in effect as of the first business day of the calendar year in which the
separation from service occurs) on all payments not paid to the Executive prior
to the first business day after the six-month anniversary of his separation from
service that otherwise would have been paid during such six-month period had
this delay provision not applied to the Executive and shall be paid with the
first payment after such six-month period. Notwithstanding the foregoing, a
payment delayed pursuant to the preceding three sentences shall commence earlier
in the event of the Executive’s death prior to the end of the six-month period.
Notwithstanding any provision in this Agreement to the contrary, for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
“deferred compensation” under Section 409A, references to the Executive’s
“termination of employment” (and corollary terms) with the Company shall be
construed to refer to the Executive’s “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1 (h)) with the Company. With respect to
any reimbursement or in-kind benefit arrangements of the Company that constitute
“deferred compensation” for purposes of Section 409A, except as otherwise
permitted by Section 409A, the following conditions shall be applicable: (i) the
amount eligible for reimbursement, or in-kind benefits provided, under any such
arrangement in one calendar year may not affect the amount eligible for
reimbursement, or in-kind benefits to be provided, under such arrangement in any
other calendar year (except that the health and dental plans may impose a limit
on the amount that may be reimbursed or paid), (ii) any reimbursement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within 30 days after
termination of employment”), the actual date of payment within the specified
period shall be within the sole discretion of the Company. Whenever payments
under this Agreement are to be made in installments, each such installment shall
be deemed to be a separate payment for purposes of Section 409A.
(m)    Entire Agreement. This Agreement contains the entire understanding, and
cancels and supersedes all prior agreements, including, without limitation, the
Existing Agreement, and any agreement in principle or oral statement, letter of
intent, statement of understanding or guidelines of the parties hereto with
respect to the subject matter hereof, excluding the Plans or the plans referred
to in Section 2(c), as well as all other then-existing agreements and
arrangements related to stock and stock options, the terms and conditions of
which shall not be affected hereby. This Agreement may be amended, supplemented
or otherwise modified only by a written document executed by each of the parties
hereto or their respective successors or assigns, provided that the Company
shall have the right to amend this Employment Agreement unilaterally within the
scope of section 7:613 of the Dutch Civil Code. The Executive acknowledges that
he is entering into this



16

--------------------------------------------------------------------------------



Agreement of his own free will and accord with no duress, and that he has read
this Agreement and understands it and its legal consequences.
(n)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.



17

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.
PVH B.V.




/s/ Fred Gehring                By /s/ Ludo Onnink                    
Fred Gehring                 Ludo Onnink, Director


Date: July 23, 2013                    Date: July 23, 2013






By /s/ Michiel Rubenkamp            
Michiel Rubenkamp, Director


Date: July 23, 2013





18

--------------------------------------------------------------------------------



EXHIBIT A
Competitive Business Entities
VF Corporation
Polo Ralph Lauren
Liz Claiborne
Jones Apparel
Perry Ellis
Oxford
Kenneth Cole
Hugo Boss
Guess
DKNY- Donna Karan
Diesel
G-Star
Pepe Jeans
Gant
Lacoste
J Brand
Scotch & Soda







A-1

